Citation Nr: 0027414	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from November 1964 to November 1967; he died in 
November 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, by 
the Columbia, South Carolina, Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death and eligibility for DEA under 38 U.S.C., Chapter 35.  A 
notice of disagreement as to those determinations was 
received in May 1997.  A statement of the case was issued in 
May 1997.  The appellant's substantive appeal was received in 
May 1997.  The appeal was received at the Board in August 
1998.  

In June 1999, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in September, October, November, and December 1999.  
A medical opinion was obtained in January 2000.  A 
supplemental statement of the case was issued in February 
2000.  The appeal was again received at the Board in August 
2000.  

The appellant has been represented throughout her appeal by 
The American Legion, which submitted written argument to the 
Board in September 2000.  


FINDINGS OF FACT

1.  The veteran died in November 1996, at the age of 49.  
According to the certificate of death, the immediate cause of 
death was reported as hypertensive cardiovascular disease due 
to, or as a consequence of, arterionephrosclerosis of the 
kidneys due to, or as a consequence of, pulmonary edema of 
the lungs due to, or as a consequence of, passive congestion 
of the liver and spleen.  Listed as another significant 
condition contributing to death but not resulting in the 
underlying cause was post-traumatic stress disorder (PTSD).  

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 70 percent disabling 
since September 1, 1991, and residuals of shrapnel fragment 
wounds to the neck with retained foreign body, evaluated as 
10 percent disabling since November 5, 1970.  Entitlement to 
a total rating for compensation purposes due to individual 
unemployability had also been in effect from September 1, 
1991.  

3.  In a medical statement dated in January 2000, a VA 
physician suggested that the veteran's service-connected PTSD 
could have contributed to the development of hypertension 
which ultimately led to the cause of his death.  

4.  The appellant's claim of service connection for the cause 
of the veteran's death is plausible under the law.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A review of his service medical records reflects that the 
veteran entered active duty in November 1964.  Upon his 
enlistment examination that month, no pertinent abnormalities 
were noted; blood pressure was 140/80, and X-ray study of the 
chest was negative.

The service medical records indicate that the veteran was 
seen in July 1965 for complaints of shortness of breath and 
tightness in his chest, not related to food intake or 
exertion.  Examination of the heart revealed regular sinus 
rhythm, with no murmurs; the lungs were clear, bilaterally, 
and no wheezes were heard.  During a clinic visit on May 22, 
1967, the veteran complained of feeling tired.  His blood 
pressure readings were 150/100, taken on both arms, sitting.  
The impression was hypertension, etiology unknown.  On May 
24, 1967, the veteran reported a 2-week history of dizzy 
spells, lasting for one hour, associated with feeling of 
pressure in his ears and standing up too fast.  Blood 
pressure readings were 160/102, 156/104 sitting, and 148/96 
supine.  It was noted that the veteran had a previous history 
of hypertension.  No pertinent diagnosis was noted.  

The veteran was next seen on May 29, 1967, at which time it 
was noted that he was found to have increased blood pressure 
on examination three days before, when seen because of 
dizziness and one episode of shortness of breath.  Blood 
pressure on the right arm was 140/90, and on the left arm was 
130/85.  The chest was clear to percussion and auscultation; 
the heart had normal sinus rhythm, with no murmurs.  The 
clinical assessment was borderline hypertension.  On June 9, 
1967, a repeat blood pressure reading was 130/90, and an 
electrocardiogram was reported to be normal.  On the occasion 
of his separation examination in October 1967, the veteran 
reported a history of chest pain and high blood pressure.  
All pertinent clinical findings, including his blood 
pressure, were normal.  

Medical evidence or record in the 1970's and 1980's, 
including VA as well as private treatment reports, reflects 
clinical evaluation and treatment primarily for a nervous 
disorder and residuals of a gunshot wound of the neck.  
During this period, blood pressure readings ranged from 
120/80 to 134/100.  The veteran was seen in February 1982 for 
complaints of cramps in the neck, legs, and arms; he also 
reported that his blood pressure was elevated.  On 
examination, blood pressure reading was 134/100.  The 
assessment was hypertension.  A treatment report dated in 
February 1983 also reflected an assessment of hypertension.  

Of record is a private medical statement from Mario E. 
Galvarino, M.D., dated in December 1989, indicating that he 
had known the veteran from December 1985 to May 1988; he 
noted that the veteran had typical signs of PTSD, 
characterized by extreme anger, irritability, and tremendous 
rage (on several occasions he had struck other people).  Dr. 
Galvarino explained that the veteran was anxious and quite 
depressed, distrustful, and quite withdrawn.  He showed 
severe emotional constriction and numbness; he had severe 
intrusive memories from his previous time in service.  It was 
further noted that the veteran was unable to tolerate any 
stress at all; his daily activities were nil, and he 
basically stayed by himself.  He also was reported to have 
severe difficulty sleeping because of nightmares.  The 
pertinent diagnosis was PTSD, degree of impairment was 
severe.  Dr. Galvarino stated that, in his opinion, the 
veteran would not be able to handle stresses posed by a job; 
prognosis was very poor.  He also stated that he considered 
the veteran's condition to be chronic and probably 
progressive.  

Medical evidence of record in the 1990's, including VA as 
well as private treatment reports, reflects continued 
clinical evaluation and treatment for several disabilities, 
including hypertension and symptoms of PTSD.  The records 
indicate that the veteran was admitted to a private hospital 
in October 1986, following a suicide attempt; the final 
diagnosis was PTSD, severe, with suicidal attempt.

On VA examination in February 1990, it was noted that the 
veteran had hypertension and had been taking medication off 
and on for the past several years.  Examination of the 
cardiovascular system revealed a blood pressure reading of 
160/100; there was no neck vein distention or edema, and the 
peripheral pulses were good.  The heart was not enlarged 
clinically; rate and rhythm were regular, and there were no 
murmurs noted.  The chest was symmetrical and normal in 
shape, and the lungs were clear to percussion and 
auscultation.  The pertinent diagnosis was hypertension.  
Following a mental status evaluation, the examiner stated 
that there seemed to be ample evidence to make a diagnosis of 
PTSD; he noted that the veteran showed considerable social 
impairment, but no vocational impairment, at the time of the 
examination.  

The records reflect that the veteran was readmitted to a 
hospital in March 1990, with complaints of nightmares and 
flashbacks; he reported that he had experienced nightmares 
and flashbacks of Vietnam for the past 20 years.  On 
examination, blood pressure was reported to be 140/100, pulse 
was 110; routine chest X-ray was negative, and laboratory 
studies were within normal limits.  During the veteran's 
admission, he was maintained on antihypertensive medications.  
The pertinent discharge diagnoses were PTSD and hypertension; 
it was noted that the veteran was considered competent for VA 
purposes, but he was totally and permanently unemployable due 
to his PTSD.  In a medical statement dated in December 1993, 
a VA doctor stated that it was his opinion, as the veteran's 
psychiatrist and physician, that the veteran was unable to 
work and probably would never be able to work in any 
capacity.  

The veteran was admitted to the VA Medical Center (VAMC) in 
Columbia in October 1995, due to recurrent flashbacks.  On 
examination, blood pressure was reported to be 178/114, 
cholesterol was 432, and triglycerides were 1,485; cardiac 
enzymes were normal.  During hospitalization, the veteran 
underwent cardiac catheterization, which showed normal 
coronary anatomy.  A CT scan of the chest revealed no 
pulmonary nodules.  The veteran was treated with medications.  
The pertinent discharge diagnoses were PTSD; schizophrenia, 
paranoid type; polysubstance abuse; and hypertension.

The veteran was readmitted to the VAMC in April 1996, for 
loss of control, after threatening to kill his son-in-law and 
then commit suicide; it was noted that he had a long history 
of schizoaffective disorder complicated by PTSD, alcohol 
abuse, and his stressful family situation.  On examination, 
blood pressure was 168/122.  The veteran indicated that his 
blood pressure had been elevated, and he had not been taking 
his blood pressure medication following gallbladder surgery; 
however, he was resumed on his blood pressure medication 
during his admission.  At discharge, it was noted that the 
veteran continued to be totally disabled from any type of 
employment by complications of his medical and psychiatric 
conditions.  

The veteran was seen at a mental hygiene clinic on October 7, 
1996, at which time it was noted that he had been 
hospitalized 6 to 9 weeks every year for the previous six 
years.  The assessment was PTSD, severe, totally 
incapacitating, inflexible, inefficient, and permanent.  
During a subsequent clinical visit on October 22, 1996, the 
attending physician indicated that he had evaluated and 
treated the veteran and, in his professional and clinical 
judgement, he continued to be severely disabled and 
unemployable due to PTSD.  The physician further stated that, 
given the chronicity and existence of the veteran's PTSD for 
the previous five years, it was his professional opinion, 
with a high degree of certainty, that the veteran was 
permanently disabled, and that he would never apparently 
improve to the point that he would be able to work.  

Of record is a certificate of death, dated in November 1996, 
reflecting that the veteran died on November [redacted], 1996, at the 
age of 49.  The immediate cause of the veteran's death was 
reported as hypertensive cardiovascular disease due to, or as 
a consequence of, arterionephrosclerosis of kidneys due to, 
or as a consequence of, pulmonary edema of lungs due to, or 
as a consequence of, passive congestion of liver and spleen.  
Listed as another significant condition contributing to death 
but not resulting in the underlying cause was post-traumatic 
stress disorder.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling since 
September 1, 1991, and residuals of shrapnel fragment wounds 
to neck with retained foreign body, evaluated as 10 percent 
disabling since November 5, 1970.  Entitlement to a total 
rating for compensation purposes, due to individual 
unemployability, had been in effect from September 1, 1991.  

Received in September 1999, pursuant to the Board's June 1999 
Remand, was the report of an autopsy performed on November 
[redacted], 1996, wherein it was indicated that the cause of death 
was hypertensive cardiovascular disease, which probably 
produced a fatal dysarrhythmia of the heart.  

Also pursuant to our June 1999 Remand, the RO secured a 
medical statement from a physician at the Columbia VAMC, Dr. 
Linda Plevich, dated January 19, 2000. Dr. Plevich indicated 
that a review of the veteran's medical records revealed that 
he had a history of post-traumatic stress disorder, 
schizophrenia, polysubstance abuse, hypertension, obesity, 
and gastroesophageal reflux.  Dr. Plevich reported that the 
veteran had undergone a cardiac catheterization in November 
1995, which showed normal coronary anatomy.  Dr. Plevich also 
noted that the veteran had died in November 1996, and that 
the autopsy showed cardiomegaly, hypertrophy of the left and 
right ventricles of the heart, pericardial effusion, edema, 
congestion of the right and left lungs, severe chronic and 
passive congestion of the liver and the spleen, fatty changes 
of the liver, arterial and arteriolar severe nephrosclerosis 
of the right and left kidneys, chronic thyroiditis, and 
erosive gastritis.  It was felt that the veteran's cause of 
death was probably due to his cardiomegaly, resulting in a 
fatal dysrhythmia; at the time of the autopsy, his coronary 
anatomy was also normal, other than being dilated, which was 
probably from his hypertensive disease.  

In assessing the possible role of tobacco use, Dr. Plevich 
stated that nicotine dependence was not the ultimate cause of 
the veteran's death.  Dr. Plevich noted that the ultimate 
cause of the veteran's death, according to pathology report, 
was from his cardiomyopathy, which was due to his 
hypertension.  She opined that the veteran's PTSD could 
contribute to the development of hypertension, and nicotine 
could contribute to hypertension; however, nicotine being a 
cause of the veteran's ultimate demise was not supported upon 
review of the file.  Dr. Plevich noted further that the 
veteran did have PTSD, and had been treated for many years 
for that condition, which, she stated, "could have led to 
the development of his hypertension."  Dr. Plevich also 
noted that the veteran "had to have had severe hypertension 
to have the end-organ damage that he did have at such a young 
age."

II.  Legal analysis

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  If not, the claim must fail, and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims, which made clear that it would 
be error for the Board to proceed to the merits of a claim 
which is not well grounded.  Epps v. Brown, 9 Vet.App. 341 
(1996).  

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular or renal disease, including hypertension, may 
be presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Furthermore, in order for a claim for service connection to 
be well-grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service, or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).  Although evidence submitted in support of a 
claim is presumed to be true for purposes of determining 
whether it is well grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Review of the evidence of record in this case discloses that 
the death certificate indicates the veteran died in November 
1996, and that the immediate cause of death was hypertensive 
cardiovascular disease.  At the time of his death, the 
veteran was service-connected for PTSD, evaluated as 70 
percent disabling, and he had been determined to have been 
permanently and totally disabled, essentially as a result of 
his PTSD.  Moreover, a medical statement submitted by a VA 
physician, dated in January 2000, includes an opinion which 
indicates that the veteran's PTSD could have contributed to 
the development of hypertension.  Although it is far from 
conclusive, the Board finds that this opinion provides the 
plausibility to establish a well-grounded claim.

We recognize that the tentative language used by the 
physician is insufficient to resolve the issue of causation 
in this case.  See Bostain v. West, 11 Vet.App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim).  See also Warren v. Brown, 6 Vet.App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  We also recognize, however, 
that, in a recent decision, the U.S. Court of Appeals for the 
Federal Circuit emphasized that there is a "uniquely low" 
threshold for assessing whether a claim is well grounded.  
Hensley v. West, 212 F.3d 1255, 1261-62 (Fed. Cir. 2000).

The VA physician suggests that the veteran's hypertension 
might have been caused or aggravated by his service-connected 
PTSD.  Further, it is clear that the veteran's hypertension 
was the cause of the veteran's death.  Thus, the Board finds 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1999).  A well-grounded claim is not necessarily a claim 
which will ultimately be granted; hence, the Remand below 
provides for additional development of this case.

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well-grounded.  To this extent 
only, the appeal is granted.  


REMAND

Given that the appellant has presented evidence which, as 
discussed above, establishes a well-grounded claim for 
service connection for the cause of the veteran's death, the 
Board observes that VA has a further obligation to assist her 
in the development of evidence to support her claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps, supra.  The appellant has established 
that the veteran's major service-connected disability, PTSD, 
for which a 70 percent disability rating was in effect at the 
time of his death, was listed on his death certificate as 
being a significant condition contributing to death, but not 
resulting in the underlying cause of death.  Further, a VA 
treating physician, Dr. Plevich, stated, in January 2000, 
that the veteran's service-connected PTSD could have 
contributed to the development of hypertension.  However, the 
record on appeal does not specifically address whether the 
veteran's service-connected psychiatric disability 
contributed "substantially or materially", combined to 
cause death, or aided or lent assistance to the production of 
death, as required under 38 C.F.R. § 3.312(c) (1999).  See 
also Lathan v. Brown, 7 Vet.App. (1995).  

The appellant contends that service connection for the cause 
of the veteran's death is warranted because his service-
connected PTSD was listed among the causes of death on the 
death certificate.  Given that the Board has determined that 
the veteran's death certificate and Dr. Plevich's January 
2000 statement provide competent medical evidence of a 
service-connected disability existing at the time of the 
veteran's death, and establish a plausible relationship 
between the cause of death and the service-connected PTSD, 
further development of the case will be necessary.

We have followed the binding guidance of the courts in 
finding the claim of service connection for the cause of the 
veteran's death to be well grounded.  However, on the state 
of the evidentiary record at this time, we cannot determine 
the extent to which the veteran's service-connected PTSD was 
actually involved in his death.  As discussed above, a 
doctor's opinion that a given disorder "could have" caused 
or contributed to cause death may, if liberally construed, be 
enough to make a claim well grounded, but it does not provide 
a sufficient connection so as to support our granting the 
claim, because the "could have" language begs the question 
of whether, in this case, the veteran's PTSD was merely 
peripheral to his death or actually bore a causal 
relationship thereto.  Therefore, we need to know whether 
sound medical science would conclude that it is unlikely, 
likely, or at least as likely as not that PTSD was a 
causative factor in the cardiovascular disease that led to 
the veteran's death.

The Board cannot substitute our own unsubstantiated opinion 
for medical evidence in order to reach a conclusion as to the 
veteran's death and its cause.  We may consider only 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  Simply 
stated, we are incompetent to determine, on our own, whether 
PTSD causes hypertension or not.

To this end, the Board finds that Dr. Plevich, or another 
physician qualified to provide an opinion as to the medical 
question presented, should be contacted, and asked to address 
the January 2000 statement that the veteran's PTSD "could 
have" contributed to the development of the hypertension 
which eventually led to death.  We recognize that Dr. Plevich 
did not focus full attention upon this issue, as it was not 
explicitly presented to her.  As noted above, the RO should 
request an opinion, based upon sound medical judgment, as to 
whether it is at least as likely as not that the veteran's 
service-connected PTSD contributed to his death, particularly 
in light of Dr. Plevich's January 2000 statement and the 
causes of death listed on the veteran's death certificate.  

Since the issue concerning eligibility for Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35, is 
inextricably intertwined with this claim, it must necessarily 
be held in abeyance at this time.  

Finally, as mentioned in the Board's previous remand in June 
1999, a claim for DIC benefits under 38 U.S.C.A. § 1318(b), 
38 C.F.R. § 3.22(a), was raised by the appellant in a letter 
dated in April 1997.  The RO did not consider whether 
entitlement to DIC on this basis was payable as of the date 
of the veteran's death when it adjudicated the appellant's 
cause-of-death claim in January 1997.

The law provides that, when a veteran dies as a result of a 
non-service-connected condition, the surviving spouse of the 
deceased veteran is entitled to DIC if the veteran was in 
receipt of or "entitled to receive" compensation for a 
service-connected disability that "was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death."  38 U.S.C.A. § 1318(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.22 (1999); see also Wingo v. West, 
11 Vet.App. 307, 311-312 (1998); Carpenter v. West, 11 
Vet.App. 140, 145 (1998) (addressing "entitled to receive" 
language of section 1318(b) and holding that survivor has 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based upon evidence in veteran's claims file or VA custody 
prior to veteran's death).  

The Board notes that section 1318 was amended in 1982 by 
adding the words "or entitled to receive"; on this point, 
the Court of Appeals for Veterans Claims stated, in Green v. 
Brown, 10 Vet.App. 111, 119 (1997), "Under the amended 
section, the spouse of a veteran who would have been entitled 
to have been in receipt of a 100% service-connected rating 
(including a TDIU rating) for 10 or more consecutive years 
immediately preceding the veteran's death was made eligible 
for section 1318 DIC."  In addition, the Board notes that 
the aforementioned caselaw was recently synthesized in Marso 
v. West, 13 Vet.App. 260, 267 (1999), with the Court holding 
the following with respect to 1318 DIC claims:  

Based on the Court's decision today, a survivor 
of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if (1) the veteran was in 
actual receipt of a 100% disability rating for 
the statutory period of time; (2) the veteran 
would have been in receipt of a 100% disability 
rating for such time but for CUE [clear and 
unmistakable error] in a final VARO or BVA 
[Board] decision, or (3) if under the specific 
and limited exceptions under Carpenter or Wingo 
the veteran was "hypothetically" entitled to a 
100% disability rating for the required period of 
time.

With respect to (3) above, the Court in Marso held that the 
decision in Carpenter was limited to section 1318(b) 
"entitled to receive" claims where 38 C.F.R. § 19.196 
applied, i.e., prior to the March 1992 effective date of 38 
C.F.R. § 20.1106 (1999).  In those claims, there was 
authority to review de novo, i.e., without regard to any 
prior final VA determinations, whether a veteran was 
"hypothetically" entitled to a 100% disability rating for a 
continuous 10-year period immediately preceding the veteran's 
death.  Before section 20.1106 was promulgated (effective in 
March 1992), claims under section 1318(b) were not excluded 
from the general principle that issues in a survivor's claim 
for benefits would be decided without consideration of rating 
decisions during a veteran's lifetime, as provided under 38 
C.F.R. § 19.196 (1991).

The Court in Marso explained that section 20.1106 requires, 
by negative implication, that a rating decision during a 
veteran's lifetime must be taken into consideration when 
adjudicating a claim for section 1318(b) DIC benefits.  
Section 20.1106 was promulgated for the specific reason that 
the old rule contained in section 19.196 was inconsistent 
with 38 C.F.R. § 3.22(a)(2), which expressly included clear 
and unmistakable error (CUE) as a method of establishing a 
veteran's past entitlement to a total disability rating for 
10 continuous years preceding his or her death.  The Court in 
Marso further explained that the clear message of section 
20.1106 is that final rating decisions during a veteran's 
lifetime are controlling in determining whether, under 
section 1318(b), at the time of the veteran's death, he or 
she had been entitled to compensation for a total disability 
rating for 10 continuous years immediately preceding the 
veteran's death.  

Thus, for the above reasons, the Court held in Marso that for 
1318 DIC claims filed on or after the March 1992 promulgation 
of 38 C.F.R. § 20.1106, where a prior final VA determination 
had denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor seeking DIC 
benefits under 38 U.S.C.A. § 1318(b) would have to 
demonstrate CUE in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).  

The Board therefore will direct the RO to consider whether 
the veteran would hypothetically be entitled to a 100% total 
disability rating based on one or more of his service-
connected disabilities for 10 continuous years prior to his 
death, with the specific caveat that the RO under 38 C.F.R. 
§ 20.1106 must take into consideration all prior final rating 
decisions issued during the veteran's lifetime when 
adjudicating the section 1318(b) DIC claim.  Thus, absent any 
allegations of CUE, those decisions will be controlling when 
determining whether, under section 1318(b), at the time of 
the veteran's death, he was hypothetically entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding his death.  

One further point must be addressed.  The regulation at 38 
C.F.R. § 3.22(a) has been amended, effective January 21, 
2000.  The revision reflects VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation for 
the required 10-year period before death or would have 
established such a right if not for CUE by VA.  See 65 Fed. 
Reg. 3,388-92 (Jan. 21, 2000).

In the case of Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991), the Court held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must adjudicate this claim with 
consideration of both the old and new versions of 38 C.F.R. 
§ 3.22(a), determine which set of criteria are more favorable 
to the appellant, and then apply such criteria.  Although the 
decision on this matter rests initially with the RO, the 
Board would advise that the older version of section 3.22(a), 
as construed in light of the above-cited caselaw, is clearly 
more favorable to the appellant's claim for section 1318 DIC 
benefits.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran's claims file, to include a copy 
of this Remand, should be referred for review by 
either Dr. Plevich or an equally qualified VA 
physician, in order to obtain an opinion as to 
what role, if any, the veteran's service-
connected PTSD played in the events leading to 
the veteran's death; that is, the physician 
should determine the extent to which the service-
connected disability contributed substantially or 
materially to cause death, combined to cause 
death, accelerated death, or otherwise aided or 
lent assistance to the production of the 
veteran's death, as defined under 38 C.F.R. 
§ 3.312(c).  Specifically, the physician is 
requested to review the veteran's claims file and 
offer an opinion as to whether it is at least as 
likely as not that a causal connection exists 
between the veteran's service-connected PTSD and 
his death, particularly in light of Dr. Plevich's 
January 2000 statement suggesting the possibility 
of a relationship.  The reviewing medical expert 
should include a complete rationale for all 
opinions expressed.  

2.  After completion of the above, the RO should 
readjudicate the appellant's claims of service 
connection for the cause of the veteran's death 
and Chapter 35 educational benefits.  If the 
appellant's claims of entitlement to service 
connection for the cause of the veteran's death 
and Chapter 35 educational benefits are denied, 
the appellant and her representative should be 
furnished a supplemental statement of the case 
which summarizes the pertinent evidence and 
applicable law and regulations, and reflects 
detailed reasons and bases for the decisions 
reached.  They should then be afforded the 
applicable time period in which to respond.  

3.  In addition, if entitlement to service 
connection for the cause of the veteran's death 
continues to be denied, the RO should develop and 
adjudicate the appellant's alternative claim 
seeking DIC under the provisions of 38 U.S.C.A. 
§ 1318(b), as discussed above.  All contentions, 
arguments, and theories of entitlement raised by 
the appellant should be fully addressed by the 
RO.  Notice of the RO's decision regarding this 
claim, to include notice of appellate rights 
attaching thereto if the decision is adverse to 
the appellant, should be furnished in accordance 
with established claims processing procedures.  
In adjudicating this claim, the RO should 
consider all appropriate laws and regulations, 
including a determination as to whether the 
revised or the former version of 38 C.F.R. 
§ 3.22(a) is more favorable to the appellant, and 
then apply the more favorable version of the 
regulation to her section 1318 claim.  In 
adjudicating the claim, the RO should also 
consider carefully the caselaw of the Court and 
the Board's interpretation of that caselaw, as 
set forth above in this Remand.  Regardless of 
the outcome, this issue should not be certified 
to the Board unless all applicable appellate 
procedures are followed, including the timely 
filing of a notice of disagreement, furnishing of 
a statement of the case, and perfection of the 
appeal with the timely filing of a substantive 
appeal.

4.  After the foregoing development has been 
accomplished, the RO must review the claims 
folder and ensure that all necessary action has 
been completed in full.  If any development is 
incomplete, appropriate corrective action is to 
be implemented.  Remand instructions of the Board 
are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by 
law.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The appellant needs to take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



